Filed 5/5/22 P. v. Taylor CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


 THE PEOPLE,                                                   B307932

           Plaintiff and Respondent,                           Los Angeles County
                                                               Super. Ct. No MA072867
           v.

 ISAAC WILLIAM TAYLOR,

           Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Shannon Knight, Judge. Reversed and
remanded.
      Maxine Weksler, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Zee Rodriguez, Supervising Deputy
Attorney General, David E. Madeo, Michael C. Keller, and Paul
S. Thies, Deputy Attorneys General, for Plaintiff and
Respondent.
                        ___________________
       This is Isaac William Taylor’s second appeal about his
robbery conviction. In his first, we affirmed this conviction but
reversed a second conviction for kidnapping for robbery. (People
v. Taylor (2020) 43 Cal.App.5th 1102, 1105–1112 (Taylor).) After
we remanded the case, the trial court resentenced Taylor to an
upper term sentence plus enhancements for his robbery
conviction. Taylor appeals his new sentence.
       While his second appeal has been pending, the Legislature
passed two ameliorative sentencing laws that are relevant to
Taylor’s case. One law limits the application of upper sentencing
terms unless a defendant has stipulated to circumstances in
aggravation or a fact finder has found the circumstances true
beyond a reasonable doubt. This statute is Senate Bill No. 567
(2021–2022 Reg. Sess.) or simply SB 567. (See Pen. Code, § 1170,
subd. (b), as amended by Stats. 2021, ch. 731, § 1.3.) Taylor’s
sentencing did not comply with SB 567’s new requirements. We
remand for resentencing because this was not harmless. At his
resentencing, Taylor will be entitled to the benefit of a second
ameliorative sentencing law, Senate Bill No. 81 (2021–2022 Reg.
Sess.) (SB 81).
       Statutory citations are to the Penal Code.
                                   I
       Taylor used a gun to rob a man. The jury convicted Taylor
of second degree robbery (§ 211) and kidnapping to commit
robbery (§ 209, subd. (b)(1)). It found Taylor indeed had used a
gun.




                                2
      At sentencing, Taylor admitted a prior serious felony
conviction that also qualified as a strike. The prosecution
described Taylor’s other criminal history and acknowledged the
probation report’s account was partially incorrect and incomplete.
Citing “various sources,” the prosecution’s updated account
remained incomplete. The prosecution lacked “any type of
disposition” for a 1991 offense. “[T]here’s confusion as to the
dates,” of part of Taylor’s criminal history from the 1990s. The
most recent prior conviction, from 2011, “appear[ed]” to be based
on a 2004 conditional release violation from Nevada. “Getting
information out of the state of Nevada is not easy.”
      The trial court sentenced Taylor to 29 years to life for
kidnapping (seven years to life doubled due to the prior
conviction plus a 10-year firearm enhancement under § 12022.53,
subd. (b) and a five-year enhancement under § 667, subd. (a)(1))
and 25 years for robbery (five years doubled plus a 10-year
firearm enhancement under § 12022.53, subd. (b) and a five-year
enhancement under § 667, subd. (a)(1)).
      On Taylor’s first appeal, we reversed the kidnapping
conviction because Taylor moved his victim only four steps.
(Taylor, supra, 43 Cal.App.5th at pp. 1105–1112.) We rejected
Taylor’s attack on the trial court’s sentencing decisions. (Id. at
pp. 1112–1113.) We remanded the case to allow the court to
apply Senate Bill No. 620 (2017–2018 Reg. Sess.), which gave the
court new discretion to dismiss the gun enhancement. (Taylor, at
pp. 1112–1114.)
      On remand, on July 15, 2020, the trial court resentenced
Taylor. Taylor urged the court to exercise its discretion and to
stay the enhancement for Taylor’s gun use.




                                3
       After hearing argument, the court “considered everything
anew” and sentenced Taylor to 25 years in prison for robbery.
This sentence had the same components as his original sentence
for that count: the upper term of five years, doubled due to
Taylor’s strike, plus 10 years because the jury found Taylor used
a gun during the robbery (§ 12022.53, subd. (b)), plus five years
because Taylor had a prior serious felony conviction (§ 667, subd.
(a)(1)).
       The court refused to stay Taylor’s gun enhancement, saying
it believed “the maximum possible sentence allowable under the
law is appropriate here.”
                                  II
       SB 567, which became effective January 1, 2022, amends
section 1170 to limit the use of upper term sentences. (Stats.
2021, ch. 731, § 1.3.) The change applies retroactively to Taylor
because his conviction is not final. (See People v. Garcia (2022)
76 Cal.App.5th 887, 902.)
       The amended section 1170, subdivision (b)(2) allows a court
to impose an upper term sentence only when (1) circumstances in
aggravation of the crime justify the imposition of a term of
imprisonment exceeding the middle term and (2) the defendant
has stipulated to the facts underlying those circumstances or a
jury or a judge in a court trial has found those facts beyond a
reasonable doubt. Notwithstanding the second requirement, a
court may consider the defendant’s prior convictions based on
certified records of conviction without submitting the prior
convictions to a jury. (Id., subd. (b)(3).)
       Taylor’s resentencing did not comply with SB 567. The
court sentenced Taylor to the upper term without the required
stipulation or factfinding beyond a reasonable doubt. The




                                4
prosecution did not offer a certified record of conviction to prove
Taylor’s criminal history. (See § 1170, subd. (b)(3).) Under
section 1170, subdivision (b)(5), the court could not rely on
Taylor’s prior strike, prior serious felony conviction, or personal
gun use to impose an upper term because the court imposed
sentencing enhancements based on these facts.
       This error was prejudicial. The error would be harmless
only if we concluded beyond a reasonable doubt a fact finder
applying the beyond-a-reasonable-doubt standard unquestionably
would have found true at least one aggravating circumstance.
(People v. Sandoval (2007) 41 Cal.4th 825, 839.) The prosecution
identifies two aggravating circumstances, but neither meet this
high standard.
       First is Taylor’s criminal history. (Cal. Rules of Court, rule
4.421(b)(2).) The prosecution says Taylor’s prior convictions
“could have easily been proven beyond a reasonable doubt at
trial.” These few words state a conclusion but do not establish it.
The prosecution had limited information about some of the
criminal history it cited at Taylor’s sentencing. This frail record
creates reasonable doubt on this score.
       Second is the victim’s particular vulnerability. (Cal. Rules
of Court, rule 4.421(a)(3).) The prosecution points to the victim
being unarmed, alone, and hidden from sight during the robbery.
A fact finder could find these facts insufficient to prove the victim
was particularly vulnerable. The victim was neither young, nor
elderly, nor disabled. The prosecution cites People v. Wilson
(2008) 44 Cal.4th 758, 772, 812–813, a case involving a man who
drove a woman to an isolated place and raped her in a car while
her baby was in the back seat. Taylor’s case is quite dissimilar,




                                 5
and in obvious ways. We conclude reasonable doubt exists on
this point as well.
       At his resentencing, Taylor will be entitled to the benefit of
another new ameliorative sentencing statute. SB 81 amended
section 1385 to require courts to dismiss enhancements, “if it is in
the furtherance of justice to do so.” (§ 1385, subd. (c)(1), as
amended by Stats. 2021, ch. 721, § 1.) The amended law lists
nine mitigating circumstances. Examples include multiple
enhancements in a single case and an enhancement based on a
prior conviction that is over five years old. (§ 1385, subd. (c)(3)(B)
& (H).) Proof of one or more circumstances weighs greatly in
favor of dismissing the enhancement unless dismissal would
endanger public safety. (Id., subd. (c)(2).)
       SB 81 applies to sentencings occurring after its effective
date, January 1, 2022. (§ 1385, subd. (c)(7), as amended by Stats.
2021, ch. 721, § 1.) Because we are remanding Taylor’s case for
resentencing under SB 567, he will have a sentencing after the
effective date and SB 81 will apply. (See People v. Sek (2022) 74
Cal.App.5th 657, 674.)
       On remand, Taylor may also raise an argument about his
gun enhancement. He says his trial lawyer should have asked
the court to impose a more lenient enhancement for an
uncharged lesser included offense under section 12022.5,
subdivision (a) instead of applying the stiffer 10-year gun
enhancement. (See § 12022.5, subd. (a) [listing “3, 4, or 10 years”
as possible enhancements, as opposed to the “10 years” in
§ 12022.53, subd. (b)].)
       The Supreme Court recently decided a similar issue
involving a different charged firearm enhancement, section
12022.53, subdivision (d). A trial court that decides to strike this




                                  6
enhancement, which carries a sentence of 25 years to life, may
impose a lesser included uncharged enhancement under section
12022.53, subdivisions (b) or (c). (People v. Tirado (2022) 12
Cal.5th 688, 692, 700.)
       At resentencing, Taylor may raise the argument that
Tirado applies to his 12022.53, subdivision (b) enhancement and
may ask the court to consider whether to strike his enhancement
and impose a lesser included enhancement in its place.
       On appeal, Taylor raises other issues about the trial court’s
exercises of its sentencing discretion. Because we reverse his
sentence on other grounds, we need not and do not address these
issues.
                          DISPOSITION
       The sentence is vacated and the matter is remanded for
resentencing consistent with section 1170, as amended by SB
567, and section 1385, as amended by SB 81. After resentencing,
the clerk of the court shall prepare an amended abstract of
judgment to reflect the new sentence and forward a certified copy
of the amended abstract of judgment to the Department of
Corrections and Rehabilitation.



                                           WILEY, J.

We concur:


             GRIMES, Acting P. J.          STRATTON, J.




                                 7